Citation Nr: 1104493	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating higher than 10 percent for a service-
connected cervical spine disability residual to brachial plexus 
injury to the right arm and shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island that denied reopening a previously-denied claim for 
service connection for low back disability.  Also on appeal is a 
December 2004 RO rating decision that continued a 10 percent 
rating for the service-connected cervical spine disability.

When this case was most recently before the Board in October 
2009, the Board reopened the claim for service connection, and 
remanded both issues for development.  The files have now been 
returned to the Board for further appellate action.

In this decision, the Board is granting service connection 
for the Veteran's low back disability.  Based on the grant 
of service connection for low back disability and the 
evidence of record, the Board has concluded that the issue 
of entitlement to a total rating based on unemployability 
due to service-connected disabilities has been raised.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's current low back disability is etiologically 
related to his active service.

2.  The Veteran's brachial plexus injury is manifested by 
limitation of motion of the cervical spine; cervical flexion is 
predominantly better than 30 degrees; the combined range of 
motion is predominantly better than 170 degrees; there has been 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; and there have been no 
incapacitating episodes due to intervertebral disc syndrome.

3.  The Veteran's service-connected brachial plexus injury is not 
manifested by neurological impairment in the right upper 
extremity.


  
CONCLUSIONS OF LAW

1.  A lower back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating higher than 10 percent for the 
cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disability 
and also seeks a higher rating for his service-connected cervical 
spine disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the Veteran's service connection claim, the Board 
notes that the Veteran has been provided all required notice, to 
include notice pertaining to the disability-rating and effective-
date elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
or 38 C.F.R.    § 3.159.

With respect to the claim for an increased rating, he Veteran was 
not provided adequate VCAA notice prior to rating decision on 
appeal.  However, following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in August 2010.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by 
readjudication of the claim).  There is no indication or reason 
to believe the ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
disability records are of record, as are treatment records from 
those VA and non-VA medical providers identified by the Veteran 
as having relevant records.  In addition, the Veteran has been 
afforded numerous VA medical examinations in response to the 
claim.  Neither the Veteran nor his representative has identified 
any outstanding evidence that could be obtained to substantiate 
the Veteran's claim for an increased rating.  The Board is also 
unaware of any such evidence.

In sum, any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Factual Background

STRs show the Veteran was treated for reported back pain in 
January 1970 during Boot Camp; the clinical impression was mild 
muscle strain.  The Veteran had a periodic physical examination 
in March 1971 during which he specifically denied history of 
recurrent back pain, and the examination report also lists the 
spine as "normal."  In May 1971 the Veteran had an injury to 
the brachial plexus (neck and right shoulder), but there is no 
indication of a coincident low back injury.  He was hospitalized 
for residuals of the brachial plexus injury (numbness and 
weakness of the right arm) from August to September 1971; during 
the hospitalization he had no significant complaints other than 
the reported residual weakness.  He was discharged from service 
immediately after release from inpatient treatment, without 
indication of any current low back complaint.

The Veteran had VA special orthopedic examinations in March 1972 
and November 1976.  The examination reports are silent in regard 
to any complaint of low back symptoms.

The Veteran had a VA neurological examination in March 1978 
during which he reported that at the time of his brachial plexus 
injury he noticed onset of low back pain with radiation into the 
left thigh.  He endorsed progressive worsening of low back pain.  
The clinical impression was lumbosacral spine strain, rule out 
lumbosacral disc.  The clinician ordered diagnostic X-rays, but 
X-rays of the lumbosacral spine were normal.  

VA outpatient treatment notes show the Veteran complained of 
right hip pain in November 1979, attributed to bursitis, and in 
March 1980 he was noted to have right hip pain with limitation of 
lumbar motion that was attributed to lumbosacral strain.  In 
August 1980 he had hip pain and pain over the sciatic notch; the 
clinical impression was recurrent low back strain rule out disc 
disease.  In September he complained of pain radiating down the 
left side, clinically attributed to sciatica; thereafter, VA 
outpatient treatment records focus on Reiter's syndrome.
   
Clinical records from chiropractor Dr. BJE show the Veteran was 
treated on several occasions in October 1980 for reported severe 
low back pain radiating down the left leg, with associated left 
testicular swelling.  Dr. BJE's diagnosis was acute lumbosacral 
strain associated with decreased L5-S1 interosseous space, low 
back pain, muscle spasm, difficulty walking or sitting, left 
sciatic radiculitis and testicular swelling, complicated by a 
ten-year history of low back injury and retrolisthesis of the L5 
vertebra

The Veteran received VA inpatient treatment in November-December 
1980 for complaint of a four-month history of low back pain plus 
polyarthralgia, joint pains and weight loss.  The Veteran was 
noted to have been in good health until August, when he developed 
right hip pain that progressed to left hip pain, then low back 
pain radiating to the right ankle, then left ankle pain.  
Musculoskeletal examination showed mild lumbar pain without 
evidence of radiculopathy.  The discharge diagnosis was Reiter's 
syndrome.  

The files contain a June 1981 letter from a VA neurologist 
stating the Veteran complained of low back pain with some 
radiation to both legs.  The Veteran reported injury to the right 
shoulder and back in service resulting in paralysis of the right 
upper extremity (RUE) that cleared after six months; however, his 
intermittent low back pain had continued and had recently 
progressed to severe.  Physical examination showed normal 
musculoskeletal structures.  The only abnormality noted was mild 
limitation of forward flexion at the lumbosacral level; 
neurological examination revealed no particular deficit.  The 
neurologist stated that the back pain may possibly relate to 
mechanical lumbosacral spine pathology but there was no evidence 
of radiculopathy.  The neurologist concluded the Veteran was not 
disabled from a neurological point of view, but orthopedic 
evaluation would be appropriate.

The Veteran had a VA orthopedic examination in July 1987 during 
which he reported that at the time he sustained the brachioplexus 
trauma he also experienced some pain in the back.  X-rays taken 
in conjunction with the examination showed the vertebrae to be 
normal in position and alignment, and there seemed to be no 
encroachment in the neuroforamina.  The examiner diagnosed no 
specific disorder of the thoracolumbar spine, but diagnosed 
arthritic changes in multiple joints probably Reiter's syndrome.

The Veteran had a VA orthopedic examination in December 1987 in 
which the examiner confirmed a diagnosis of Reiter's syndrome.  
The examiner stated an opinion that the Reiter's syndrome was a 
chronic arthritic condition that would persist and would give the 
Veteran symptoms in the legs, hips and low back.  

The Veteran had a VA examination in February 1990 in which he 
complained of pain in the right arm, shoulder and back.  The 
examination report is silent in regard to any observations 
regarding the thoracolumbar spine.

The Veteran had VA orthopedic and neurological examinations in 
April 1992.  The orthopedic examination report is silent in 
regard to complaints of back pain or observations regarding the 
thoracolumbar spine.  During the neurological examination the 
Veteran complained of nearly-constant lower back pain with 
radiation down the lower extremities; motor examination was 
normal but sensory examination revealed sensory deficit in the 
left lower extremity.

A decision by SSA in May 1992 granted disability benefits for 
Reiter's syndrome (primary diagnosis) and adjustment disorder 
with depression (secondary diagnosis), with disability effective 
from October 1989.  The medical records associated with the SSA 
decision provide no information relevant to the etiology of the 
Veteran's low back disorder.

The Veteran had VA general medical, orthopedic and neurological 
examinations in December 1995.  The general medical examiner 
noted the Veteran's diagnosed Reiter's syndrome had become 
progressively worse associated with polyarthralgia and back pain; 
the orthopedic examiner diagnosed Reiter's syndrome with 
secondary polyarthralgia and no other disabilities found.  The 
neurological examiner found no objective evidence of any nerve 
damage or involvement.  The joints examiner stated the Veteran's 
aberrant behavior precluded administering range-of-motion tests 
and other diagnostics, so no opinion could be rendered.

The Veteran had a VA general medical examination in September 
1998 in which he complained of polyarthralgias and low back pain.  
Examination of the spine showed adequate strength and good range 
of motion; neurological examination was grossly normal and 
straight leg raising (SLR) was negative.  The examiner diagnosed 
brachial plexus nerve injury and Reiter's syndrome, but did not 
diagnose a separate thoracolumbar spine disorder.

The Veteran had a VA examination of the spine in October 2002 
during which he reported injuring his lower back in 1970 while 
moving heavy equipment, and also reported the brachioplexus 
injury in 1971.  The examiner performed an examination of the 
lumbar spine and noted observations in detail and noted diagnosis 
of moderate-to-severe degenerative change in the thoracic and 
lumbosacral spine.
 
A VA rheumatology note in September 2003 shows a complaint of low 
back pain without current radiation.  Examination showed pain 
with palpation of the low back but no paraspinous tenderness and 
full range of motion at the waist.  The clinical impression was 
Reiter's syndrome as well as arthritic changes shown by X-rays of 
the sacroiliac joints bilaterally.

The Veteran had a VA examination of the spine in March 2004 in 
which he reported low back pain with onset in the late 
1960s/early 1970s and becoming progressively worse over time.  
The examiner performed an examination of the lumbar spine and 
noted observations in detail, including X-rays showing 
osteophytes in L3-L4, loss of disc height in L4-5 and L5-S1 and 
spurring with degenerative changes in the thoracic spine.  The 
examiner diagnosed mild degenerative joint disease (DJD) of the 
thoracic spine and mild-to-moderate DJD of the lumbosacral spine, 
although without providing an opinion regarding the etiology of 
the DJD.

The Veteran had a VA medical examination in May 2004.  The 
examiner performed a clinical examination of the cervical and 
lumbar spine and noted observations in detail, and stated an 
opinion that the Veteran's low back disorder was not likely 
related to the service-connected right shoulder disability.

Magnetic resonance imaging (MRI) of the lumbar spine by VA in 
June 2004 showed normal height and alignment of the vertebral 
bodies, but mild stenosis  with disc protrusion at L3-4, small 
central disc protrusion at L4-5 and shallow right paracentral 
protrusion and possible annular tear at L5-S1.
 
In October 2004 the Veteran presented to the VA outpatient clinic 
complaining of back pain radiating to the groin, caused by moving 
a bag of groceries in his kitchen.  The pain was still present in 
December 2004.  The clinical impression was early degenerative 
disc disease and some osteoarthritis, with no significant 
interval changes.
 
VA MRI of the lumbar spine in May 2005 showed degenerative disc 
changes at L3-4, L4-5 and L5-S1 similar overall to the previous 
MRI study.  There was also a new herniated disc at L2-3 with some 
compression of the nerve roots.

The files contain a December 2005 VA neurosurgery consult in 
which the Veteran complained of low back pain radiating down both 
legs, chronic for the last 10-15 years but worse over the past 4 
years.  On examination motor strength was 5/5, sensory was intact 
and SLR was negative.  The clinical impression was possible 
radiculopathy, likely DJD, and degenerative disc disease (DDD).  
The Veteran rejected surgery under any circumstances.

The Veteran had a VA examination in April 2009 that was primarily 
oriented to evaluation of the cervical spine disability.  
However, the examiner noted that the Veteran walked with good 
gait and posture and transferred from the chair to the 
examination table without difficulty.

The Veteran had VA neurological examinations in February 2010 and 
March 2010, performed by the same examiner.  The Veteran 
described low back pain after his basketball injury in 1971.  He 
complained of low back pain not relieved by physical therapy or 
other treatment, with pain to the lower extremities.  The 
examiner performed clinical examinations and noted her 
observations in detail.  In regard to the lower back, the 
examiner diagnosed lumbar radiculopathy.  The examiner noted that 
with the passage of time there had been superimposed on the 
original low back pain arthritic changes at multiple levels in 
the low back.  There is no way to separate the origin of this, 
but over time there was worsening of signs and symptoms from the 
original injury.  It is very difficult to state that 50 percent 
of his low back pain is related to the original injury, although 
it is well known that the original injury could have set him up 
for additional arthritic changes.

Analysis

On review of the evidence above, the Board notes the Veteran has 
presented evidence of diagnosed disorders of the low back 
including DDD and DJD; accordingly, the first element of service 
connection is met.  In regard to the etiology of the current 
disability, the VA examiner in May 2004 stated the Veteran's low 
back disorder was not likely related to the service-connected 
right shoulder disability.  The Board notes that the Veteran is 
entitled to prevail if the evidence for and against the claim is 
in equipoise.  The Veteran is not required to establish that the 
current disability is "likely" related to the service-connected 
right shoulder disability. 

The VA examiner in March 2010 stated that the original [brachial 
plexus] injury could have set the Veteran up for additional 
arthritic changes, but that it is very difficult to state that 50 
percent of his low back [and cervical] pain is related to the 
original injury.  The examiner's statement concerning how much of 
the low back pain is related to the original injury is not 
responsive to the Board's remand directive.  The essential 
question before the Board is whether there is a 50 percent or 
better probability that the Veteran's low back disability is 
etiologically related to his active service or service-connected 
disability.  In this case, the Board resolves reasonable doubt in 
the Veteran's favor and finds that his low back disability is 
etiologically related to injury sustained in service.

Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A shoulder disability may be rated under the criteria of 
38 C.F.R. § 4.71a, DC 5201 (limitation of motion of the arm).  
Alternatively, the disability can be rated under DC 5203 
(impairment of clavicle or scapula).  The rating criteria for a 
shoulder disability distinguish between the major (dominant) arm 
and the minor (non-dominant) arm.  The Veteran is right-handed, 
so the criteria for the major arm are cited below.

The rating criteria of DC 5201 are as follows.  A rating of 20 
percent is assigned for limitation of motion to shoulder level.  
A rating of 30 percent is assigned for limitation of motion 
midway between the side and shoulder level.  A rating of 40 
percent is assigned for limitation of motion to 25 degrees from 
the side.

The rating criteria of DC 5203 are as follows.  A rating of 10 
percent is assigned for malunion of clavicle and scapula, or 
nonunion without loose movement.  A rating of 20 percent is 
assigned for nonunion with loose movement or dislocation.

Cervical strain is rated under Diagnostic Code 5237 and is 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242 (2010). 

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the cervical spine is greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is warranted if forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or muscle spasm or 
guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted if forward 
flexion of the cervical spine in 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  40 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
cervical spine.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.

Alternatively, diseases or injuries to the spine may be rated 
under the criteria for Intervertebral Disc Syndrome (IVDS) when 
appropriate.  

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4,71a, DC 5243.   

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the cervical spine is 0 
to 45 degrees, normal extension is 0 to 45 degrees, normal left 
and right lateral flexion is 0 to 45 degrees, and normal left and 
right lateral rotation is 0 to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is to 340 degrees.  Third, in exceptional cases, an 
examiner may state that, because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, even 
though it does not conform to the normal range of motion stated 
in the regulation.  Fourth, each range of motion should be 
rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability on appeal, except as noted below.  

Historically, STRs show the Veteran sustained an injury to the 
right side of his neck while playing basketball in May 1971.  He 
was hospitalized from August to September 1971 for symptoms of 
numbness and tingling down the right arm and weakness of all 
musculature in the arm and forearm.  The diagnosis by an 
orthopedic consultant was brachial plexus injury to the right 
arm.

An RO decision in April 1972 granted service connection for 
residuals of an injury of the right arm, shoulder and neck, with 
an initial noncompensable rating as a muscle disability under 
38 C.F.R. § 4.73, DC 5304 (muscle group IV).  A subsequent RO 
decision in December 1976 increased the rating to 20 percent as a 
neurological disorder under 38 C.F.R. § 4.124a, DC 8513 (mild 
incomplete paralysis of all radicular groups).  Thereafter, a May 
1978 RO decision reduced the rating back down to 10 percent under 
38 C.F.R. § 4.71a, DC 5290 (limitation of motion of the cervical 
spine).  A decision by the Board in August 1998 continued the 10 
percent rating under 38 C.F.R. § 4.71a, DC 5293(IVDS). 

The Veteran had a VA examination of the spine in October 2002 
during which he complained of numbness and tingling in his entire 
body and in the arms and legs.  He stated he was currently 
unemployed secondary to injuries to the right arm, shoulder, neck 
and back that he sustained in service.  On examination the 
cervical spine had flexion to 40 degrees and combined range of 
motion of 200 degrees.  His biceps, triceps and brachioradialis 
reflexes were normal.  Sensation and muscle strength in the upper 
extremities seemed normal.  There was paraspinal muscle spasm in 
the cervical spine.  Examination of the right shoulder showed 
elevation to 140 degrees, external rotation to 40 degrees and 
internal rotation to L5; there was no tenderness, pain with 
resisted motion or subluxation.  X-rays showed moderate-to-severe 
degenerative change in the cervical spine.  The clinical 
diagnosis was right shoulder impingement syndrome and moderate-
to-severe degenerative change in the cervical spine.  In terms of 
functional disability, the Veteran had equal ability to lift 
weight with the right shoulder and the left, but functional 
disability of the cervical spine could not be measured.

The instant request for an increased rating was received in 
November 2003.

A VA rheumatology note in September 2003 showed complaint of pain 
in the right neck and shoulder area.  On examination the neck had 
full range of motion (ROM), and there were no noted abnormalities 
of the upper extremities.   

The Veteran presented to the VA outpatient clinic in January 2004 
indicating he wanted increased compensation for his back 
disability.  On examination the neck was supple and had good 
range of motion.  The extremities had no gross deformities and 
full range of motion.  There was mild crepitus of the left 
shoulder but no apparent abnormality of the right shoulder. 

The Veteran had a VA examination of the spine in March 2004.  He 
reported pain in the right side of the neck radiating up into the 
right half of his face, precipitating headaches.  He complained 
of pain radiating down the right arm to the fingertips, 5/10 on 
good days and 12/10 on bad days; he also reported weakness of the 
right hand with dropping of objects.  He complained of edema and 
stiffness on the right side of the neck with occasional locking.  
He endorsed paresthesias on the fingers of the right hand.  He 
stated pain symptoms were constant in the winter, with flares 
associated with changes in the weather and with falls or trauma.  
He reported he was out of work due to his arthritis and stated 
that during flare-ups he was essentially bedridden.  

On examination the cervical spine was not tender to palpation and 
had no spasms or swelling.  ROM was flexion to 30 degrees and 
combined range of motion of 165 degrees, with movement limited by 
pain and stiffness.  During ROM testing the Veteran had 5/5 
muscle strength against resistance, except during extension which 
was 4/5.  The Veteran complained that after ROM testing he had 
numbness in the right arm and a headache.  The upper extremities 
had radial pulses that were 2+ and equal, and his grip strength 
was 5/5 bilaterally.  X-rays of the cervical spine showed an 
abnormally straight curve with moderate DJD in the mid-cervical 
region.   The examiner's diagnosis was moderate DJD of the mid-
cervical region with ROM limited predominantly by pain.

The Veteran had a VA neurological examination in May 2004 in 
which he complained of pain radiating to the right upper 
extremity, ranging from 5/10 to 9/10 in severity.  Clinical 
neurological examination of the upper and lower extremities was 
normal.  MRI of the cervical spine showed moderate changes of 
cervical spondylolysis with multilevel narrowing of the exit 
neural foramina.

The Veteran had a VA examination in May 2004 in which there was 
no tenderness, swelling or spasm of the cervical spine.  The 
Veteran could touch his chin to his chest (45 degrees), and 
combined ranged of motion was 295 degrees.  His strength against 
resistance was 5/5.  The shoulders were normal in appearance and 
without spasm or tenderness.  There was no atrophy of the biceps.  
ROM of the shoulders was forward flexion to 180 degrees, 
abduction to 180 degrees, internal rotation to 90 degrees and 
external rotation to 90 degrees.  There was no impingement of the 
shoulders, deep tendon reflexes were 2+ and equal, and 
musculoskeletal strength was 5/5 bilaterally. The wrists and 
hands were grossly normal on examination, and the Veteran was 
able to touch his thumb to all his fingertips.  Grip strength was 
5/5 and the Veteran was able to lift weights without effort.  X-
rays of the right shoulder were within normal limits, while X-
rays of the cervical spine showed some mild hypertrophic changes.  
EMG was within normal limits.  The diagnosis was right shoulder 
injury in the past with no present objective sequelae.  

In October 2004 the Veteran presented to the VA outpatient clinic 
complaining of right shoulder pain; he stated raising his arms 
above his head caused his back to hurt.  The clinical impression 
was paracervical spasm.

A VA rheumatology clinic note in April 2009 shows the Veteran 
presented complaining of pain in the right shoulder and neck, as 
well as the lower back, hip and knee.  Clinical examination 
showed the neck had full range of motion but was tender.  The 
arms had good range of motion.  The hands had good range of 
motion but had swelling.  The wrists showed no abnormality.  
Strength was 5/5 in all extremities.  The clinical impression was 
diffuse osteoarthritis with probable muscle spasm.

The Veteran had a VA examination in April 2009 during which he 
complained of pain in the neck radiating down the right shoulder; 
he also reported swelling of the right hand and reported periods 
of episodic pain lasting for three months.  On examination, ROM 
of the cervical spine was forward flexion to 40 degrees and 
combined range of motion of 295 degrees, without pain, weakness, 
fatigue or lack of endurance on repetitive movement.  The arms 
had good strength and resistance and good abduction and 
adduction.  The Veteran had very good, strong grip with both 
hands.  Triceps reflexes and radial reflexes were absent 
bilaterally, and biceps reflexes were 1+ bilaterally.  The 
examiner's clinical impression was cervical IVDS with 
radiculopathy.  The examiner noted that activities of daily 
living were not impaired and there was no history of 
incapacitating episodes.  On the basis of the evaluation, the 
examiner stated the cervical spine disability would certainly 
preclude physical employment but would certainly not preclude 
sedentary employment.    

The Veteran had a VA neurological examination in February 2010.  
The examiner noted that EMG in 2000 and more recently did not 
corroborate either current brachioplexopathy or current cervical 
radiculopathy; however, the Veteran's reported pain was severe 
enough for him to be on multiple medications.  The Veteran also 
reported occasional tingling or paresthetic feeling in the right 
upper extremity.  Neurological examination revealed no deficits.  
Cranial nerves and sensation to the face were normal.  
Extraocular movements were full; pupils were round and reactive 
to light and accommodation.  Tongue and palate moved in the 
midline.  Sternocleidomastoid and trapezii showed good and equal 
function.  Examination of the neck showed profound limitation of 
neck movement, especially in right lateral flexion.  Tone was 
normal in the upper and lower extremities, with no weakness 
detected; sensory was intact to all modalities.  The clinical 
impression was chronic neck pain.  The examiner stated she did 
not doubt that the injury in service may have been a traumatic 
event to the right brachial plexus, but there is no objective 
evidence, either clinically or electrodiagnostically, of a plexus 
disturbance; if anything, there may be some elements of current 
radicular symptomology.  

The Veteran was reexamined by the same neurologist in March 2010.  
The Veteran stated that over the past 50 years since the original 
injury he continued to have persistent pain in the 
supraclavicular area that had been clouded over by additional 
pain in the neck.  In terms of the plexus he had intermittent 
weakness in the RUE, mostly in extension to the full 180 degrees.  
He endorsed occasional shooting pains originating in the shoulder 
and spine and going down the back of the spine to the lower 
extremities.  He endorsed continuous numbness in the second 
finger of the right hand.  He characterized his pain as 5/10, 
going up to 8/10.  The neck pain limited his motion because he 
was afraid to precipitate further back pain.  

The examiner noted that previous diagnostic evaluations had shown 
cervical stenosis and cervical radiculopathy, but the most recent 
EMG did not substantiate brachial plexopathy or significant 
cervical radiculopathy.  The examiner noted the Veteran held his 
neck stiffly and had limited lateral flexion, but did not record 
ROM.  Motor system evaluation demonstrated no atrophy or 
fasciculations.  Tone was normal.  DTRs of the upper extremities 
were 2+ and symmetrical.  Sensory examination was intact, 
although the Veteran complained of asymmetric vibratory sensation 
in the right index finger.  The examiner diagnosed old brachial 
plexopathy and cervical radiculopathy.  The examiner reiterated 
that there is no evidence of current right brachial plexopathy, 
although there was probable stretch of the brachial plexus in 
1971 with persistent pain thereafter.  With the passage of time 
there had been superimposed on the original neck and low back 
pain arthritic changes in the neck.  There is no way to separate 
the origin of this, but over time there was worsening of signs 
and symptoms from the original injury.  It is very difficult to 
quantify how much of the neck pain is related to the original 
injury, but it is well known that the original injury could have 
set him up for additional arthritic changes.

Analysis

Applying the criteria of the General Rating Formula to the 
evidence above, a rating in excess of 10 percent for cervical 
spine disability requires flexion not greater than 30 degrees, or 
combined range of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In this case there was 
one examination (March 2004) in which the Veteran's ROM 
marginally met the criteria for the 20 percent rating (flexion to 
30 degrees and combined ROM of 165 degrees), but on examination 
just two months thereafter (May 2004) his ROM was well within the 
10 percent range (flexion to 45 degrees and combined ROM of 295 
degrees), and similar ROM was recorded in April 2009.  The Board 
accordingly finds the Veteran's ROM has predominantly been within 
the range of the current evaluation throughout the course of the 
period under review.

There are no documented incapacitating episodes to warrant rating 
for IVDS.

The Board can find no complete or incomplete paralysis of a 
peripheral nerve to warrant separate neurological evaluation.  
The Veteran has complained of pain and numbness in the RUE, but 
the General Rating Formula applies for radiating pain, and 
objective clinical evidence does not establish loss of sensation.  
The Veteran has undergone numerous electrodiagnostics, none of 
which establish a motor dysfunction, and clinical examination has 
consistently found no neurological abnormality such as atrophy or 
lack of tone.  The Veteran has complained of RUE weakness, but on 
examination his motor strength has consistently been 5/5 and 
there is no clinical evidence of weakened grip.  The Board 
particularly notes that the most recent VA neurological examiner, 
following careful examination of the Veteran and review of the 
claims file, stated the Veteran had suffered a brachioplexus 
injury during service but did not currently have such an injury.  

The Board has considered whether a separate compensable rating is 
warranted for a right shoulder disorder, but a compensable rating 
under DC 5201 requires limitation of motion of the arm to 
shoulder level, while a compensable rating  under DC 5203 
requires malunion or nonunion of the clavicle and scapula.  None 
of those criteria is shown in this case, nor does the Veteran 
have an actually diagnosed disorder of the right shoulder for 
which a separate compensable rating could be granted.  The Board 
particularly notes that the VA examiner in May 2004 diagnosed 
right shoulder injury in the past with no present objective 
sequelae.  

Accordingly, the Board concludes that more than a 10 percent 
schedular rating is not warranted for any portion of the period 
of this claim.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the manifestations of the service-
connected disability are specifically contemplated by the 
schedular criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.

ORDER

Service connection for a low back disability is granted.

A rating higher than 10 percent for a service-connected cervical 
spine disability residual to brachial plexus injury to the right 
arm and shoulder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


